 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
LOAN SALE AGREEMENT
(Westhollow Apartments)


Dated and Effective as of July 30, 2010


by and between

 
Bank of America, N.A. as successor by merger to
LaSalle Bank National Association as Trustee for the
Registered Holders of GMAC Commercial Mortgage
Securities, Inc., Mortgage Pass-Through Certificates,
Series 2003-C3


SELLER
 
and
 
Resource Real Estate Opportunity OP, LP,
a Delaware limited partnership
 
BUYER

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



   
Page
ARTICLE 1- DEFINITIONS
1
 
Section 1.1
“Agreement”
1
 
Section 1.2
“Assigned Rights and Obligations”
1
 
Section 1.3
“Assignment and Assumption of Assigned Rights and Obligations”
1
 
Section 1.4
“Business Day”
1
 
Section 1.5
“Closing”
2
 
Section 1.6
“Closing Date”
2
 
Section 1.7
“Closing Documents”
2
 
Section 1.8
“Collateral”
2
 
Section 1.9
“Collateral Document”
2
 
Section 1.10
“Cut Off Date”
2
 
Section 1.11
“Deleted Documents”
2
 
Section 1.12
“Deposit”
2
 
Section 1.13
“Effective Date”
2
 
Section 1.14
“Escrow”
2
 
Section 1.15
“Escrow Holder”
2
 
Section 1.16
“Interest Paid To Date”
2
 
Section 1.17
“Loan”
2
 
Section 1.18
“Loan Documents”
3
 
Section 1.19
“Loan Note”
3
 
Section 1.20
“Obligor”
3
 
Section 1.21
“Purchase Price”
3
 
Section 1.22
“Receivership Action”
3
 
Section 1.23
“Receivership Order”
3
   
ARTICLE 2- PURCHASE AND SALE OF THE ASSIGNED RIGHTS
3
 
Section 2.1
Agreement to Sell and Purchase Assigned Rights and Obligations
3
 
Section 2.2
Assignment and Assumption of Assigned Rights and Obligations
3
 
Section 2.3
Consideration for Assigned Rights and Obligations
3
 
Section 2.4
Deposit
4
 
Section 2.5
Notice of Buyer Designee
4
 
Section 2.6
Escrow
4
 
Section 2.7
Buyer’s Extension of Rights
4
   
ARTICLE 3- REPRESENTATIONS, WARRANTIES AND COVENANTS OF BUYER
4
 
Section 3.1
Authorization and Compliance
4
 
Section 3.2
Binding Obligation of Buyer
5
 
Section 3.3
No Conflict With Other Agreements
5
 
Section 3.4
No Further Consent Required
5
 
Section 3.5
Independent Evaluation
5
 
Section 3.6
Direction to Conduct Due Diligence
5
 
Section 3.7
Due Diligence Review
5




 
- i -

--------------------------------------------------------------------------------

 




 
Section 3.8
“AS-IS” Sale
5
 
Section 3.9
No Further Reliance on Seller
6
 
Section 3.10
Application to Designee
6
   
ARTICLE 4- REPRESENTATIONS AND WARRANTIES OF SELLER
6
 
Section 4.1
Seller Is Holder of Loan and Assumed Rights and Obligations
6
 
Section 4.2
Disclaimer
6
   
ARTICLE 5- CONDITIONS PRECEDENT
6
 
Section 5.1
Conditions for the Benefit of Buyer, Including Due Diligence
6
 
Section 5.2
Conditions for the Benefit of Seller
7
 
Section 5.3
Failure or waiver of Conditions Precedent
7
   
ARTICLE 6- ESCROW AND CLOSING
8
 
Section 6.1
Escrow
8
 
Section 6.2
Deposits by Buyer
8
 
Section 6.3
Deposits by Seller
8
 
Section 6.4
Intentionally Omitted
8
 
Section 6.5
Closing Costs
9
 
Section 6.6
Prorations
9
 
Section 6.7
Taxes
9
 
Section 6.8
Purpose and Intent
9
 
Section 6.9
Security Deposits
9
 
Section 6.10
Utility Deposits
9
 
Section 6.11
Receivership
9
 
Section 6.12
Insured Collateral
9
 
Section 6.13
Title Insurance
10
   
ARTICLE 7- FILES AND RECORDS
10
 
Section 7.1
Conformity to Law
10
 
Section 7.2
Inspection by Seller
10
   
ARTICLE 8- RELEASE AND INDEMNIFICATION OF SELLER
   
Section 8.1
Environmental Issues
10
 
Section 8.2
Release of Seller
11
 
Section 8.3
Indemnification
11
 
Section 8.4
Collateral Materials
12
       
ARTICLE 9- BREACH OF THE AGREEMENT
13
 
Section 9.1
Seller’s Breach
13
 
Section 9.2
Buyer’s Breach
13
 
Section 9.3
Liquidated Damages
13
 
Section 9.4
No Personal Liability
14
 
Section 9.5
Survival
14
 
Section 9.6
Damages Related To Collateral
14
   
ARTICLE 10- NOTICES
14
       
ARTICLE 11- MISCELLANEOUS PROVISIONS
15


 
- ii -

--------------------------------------------------------------------------------

 




 
Section 11.1
Waiver of Jury Trial
15
 
Section 11.2
Severability
15
 
Section 11.3
Rights Cumulative: Waivers
15
 
Section 11.4
Headings
15
 
Section 11.5
Construction
15
 
Section 11.6
Assignment
16
 
Section 11.7
Prior Understandings
16
 
Section 11.8
Integrated Agreement
16
 
Section 11.9
Counterparts
16
 
Section 11.10
Survival
16
 
Section 11.11
Governing Law
16
 
Section 11.12
Expenses
16
 
Section 11.13
Intentionally Omitted
16
 
Section 11.14
Brokers
16
 
Section 11.15
Effectiveness Of The Agreement
17
 
Section 11.16
Confidentiality
17
 
Section 11.17
Attorneys’ Fees
17
 
Section 11.18
Further Assurances
17
 
Section 11.19
Time of Essence
17


 
- iii -

--------------------------------------------------------------------------------

 

 

 
LOAN SALE AGREEMENT


THIS LOAN SALE AGREEMENT (“Agreement”), is made and entered into as of July 30,
2010, by and between Bank of America, N.A. as successor by merger to LaSalle
Bank National Association as Trustee for the Registered Holders of GMAC
Commercial Mortgage Securities, Inc., Mortgage Pass-Through Certificates, Series
2003-C3 (“Seller”) and Resource Real Estate Opportunity OP, LP, a Delaware
limited partnership or its designee (“Buyer”).


RECITALS


A. Seller is the holder of and wishes to sell the Loan (as defined in Article 1
below) on the terms and subject to the conditions set forth herein.


B. Buyer, a sophisticated and experienced purchaser of commercial real estate
and loans secured by real property, wishes to purchase the Loan, all on the
terms and subject to the conditions set forth herein.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises herein set forth and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:


ARTICLE 1
DEFINITIONS


For purposes of this Agreement, the following terms shall have the meanings
indicated:


Section 1.1 “Agreement” means this Loan Sale Agreement, including all Exhibits
and Schedules hereto.


Section 1.2 “Assigned Rights and Obligations” means Seller’s right, title,
interest and obligations in, to and under the Loan and the Loan Documents,
including, without limitation, all of Seller’s rights to principal, interest,
fees, costs and expenses payable thereunder after the Closing Date and all of
Seller’s other rights and claims thereunder (including all rights in any
receivership estate which exists in connection with the Loan Documents).


Section 1.3 “Assignment and Assumption of Assigned Rights and Obligations” means
the document to be delivered on the Closing Date by Buyer and Seller, the form
of which is attached hereto as Exhibit B, whereby Seller assigns to Buyer or
Buyer’s designee, and Buyer or Buyer’s designee accepts and assumes from Seller,
the Assigned Rights and Obligations.


Section 1.4 “Business Day” means any day on which Seller is open for business
other than a Saturday, a Sunday or a Maryland state or Federal holiday.
 
 
 
- 1 -

--------------------------------------------------------------------------------

 


        Section 1.5 “Closing” means the occurrence of all acts required by this
Agreement to assign and transfer the Assigned Rights and Obligations from Seller
to Buyer and for Buyer to accept and assume the Assigned Rights and Obligations
from Seller.


Section 1.6 “Closing Date” means the date thirty (30) days after the conclusion
of the Due Diligence Period, or such date as provided in Section 2.7 hereof, or
such other date upon which Buyer and Seller may mutually agree.


Section 1.7 “Closing Documents” means all documents described herein that are
required to be delivered at the Closing by Seller or Buyer.


Section 1.8 “Collateral” means the real and personal property, guaranty, pledge
and/or other property securing the Loan Note as described in the Loan Documents.


Section 1.9 “Collateral Document” means the deed of trust, security agreement,
UCC financing statements, guaranty, letter of credit, pledge, loan agreement
and/or other instruments creating a security interest in, and/or a lien or
encumbrance upon any of the Collateral, as set forth and listed in Exhibit A.


Section 1.10 “Cut Off Date” means July 30, 2010.


Section 1.11 “Deleted Documents” means certain agreements and other
documentation that pertain to all or a portion of the Loan Documents (including,
without limitation, certain attorney/client correspondence, confidential or
privileged information, valuations and opinions regarding the Loan or the
Property, internal analyses and memoranda, regulatory reports and internal
assessments of valuation of the Loan, the Loan Documents or the Collateral) that
have been deemed legally privileged or otherwise inappropriate to include with
the Loan Documents.


Section 1.12 “Deposit” means $750,000.00 in cash to be deposited into Escrow by
Buyer by wire transfer as required by Section 2.4, together with all interest
which accrues thereon following the deposit thereof into Escrow. Escrow Holder
shall invest the Deposit in an interest bearing account reasonably acceptable to
Seller and Buyer. The Deposit shall be deposited into Escrow as provided in
Section 2.4 of this Agreement.


Section 1.13 “Effective Date” means the date upon which this Agreement has been
signed and delivered by both Seller and Buyer.


Section 1.14 “Escrow” means the escrow to be opened with Escrow Holder in
connection with this Agreement and the transactions contemplated hereunder.


Section 1.15 “Escrow Holder” means First American Title Insurance Company, whose
address for this transaction is as follows:  1801 K Street, N.W., Suite 200-K,
Washington, D.C., Attention:  Richard Whelton.


Section 1.16 “Interest Paid-To-Date” means ____________, the date to which the
interest has been paid with respect to the Loan as of the Cut-Off Date.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 

 
       Section 1.17 “Loan” means (a) the obligation evidenced by the Loan Note,
the Loan Documents and/or any amendment thereto and (b) all rights, powers,
liens or security interests of Seller in or under any Collateral Document.


Section 1.18 “Loan Documents” means the agreements, certificates, legal opinions
or other documents related to, or evidencing, the Loan, as obtained at the time
of its origination and any subsequent modification now in Seller's possession,
including, but not limited to, the Loan Note, the security agreement, loan
agreement, guarantees, insurance certificates, borrower estoppel certification
and subordination agreements for leases, financial statements and operating
statements, credit reports, lender’s title insurance policy, engineering report,
soils report, environmental audit report, transaction, history records and
architect’s certificate as applicable to the Loan, other than the Deleted
Documents, as set forth and listed in Exhibit A.


Section 1.19 “Loan Note” means the Promissory Note dated as of October 27, 2003
evidencing the indebtedness $13,850,000.00 from Westhollow Landmark LP, a
Delaware limited partnership, under the Loan described on Exhibit A hereto and
all allonges attached thereto.


Section 1.20“Obligor” means Westhollow Landmark LP, a Delaware limited
partnership.


Section 1.21 “Purchase Price” means the sum of Eight Million One Hundred
Thousand and 00/100 Dollars ($8,100,000.00).


Section 1.21 “Receivership Action” means the litigation styled “CWCapital Asset
Management, LLC, as Special Servicer for Bank of America, N.A. as successor by
merger to LaSalle Bank National Association as Trustee for the Registered
Holders of GMAC Commercial Mortgage Securities, Inc., Mortgage Pass-Through
Certificates, Series 2003-C3 vs. Westhollow Landmark LP, Cause No. 2009-21766 in
the 333rd District Court of Harris County, Texas.


Section 1.21 “Receivership Order” shall  mean that certain Order Appointing
Receiver entered in the Receivership Action on April 7, 2009.


ARTICLE 2
PURCHASE AND SALE OF THE ASSIGNED RIGHTS


Section 2.1 Agreement to Sell and Purchase Assigned Rights and Obligations. On
the Closing Date, Seller agrees to sell, transfer and assign, and Buyer agrees
to purchase and assume, the Assigned Rights and Obligations, on an “AS IS,”
“WHERE IS” BASIS, “WITH ALL FAULTS” AND WITHOUT REPRESENTATIONS, EXPRESS OR
IMPLIED, OF ANY TYPE, KIND, CHARACTER OR NATURE (INCLUDING, WITHOUT LIMITATION,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE), AND WITHOUT WARRANTIES,
EXPRESS OR IMPLIED, OF ANY TYPE, KIND, CHARACTER OR NATURE (INCLUDING, WITHOUT
LIMITATION, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE), EXCEPT THE
LIMITED AND EXPRESS REPRESENTATIONS OF SELLER SET FORTH IN ARTICLE 4 HEREOF, AND
WITHOUT RECOURSE OF ANY NATURE TO SELLER.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 

 
        Section 2.2 Assignment and Assumption of Assigned Rights and
Obligations. On the Closing Date, Seller and Buyer shall each deliver to Escrow
Holder an Assignment and Assumption of Assigned Rights and Obligations, in the
form of Exhibit B hereto, executed by an authorized representative of Seller and
Buyer, which Assignment and Assumption of Assigned Rights and Obligations shall
sell, transfer, assign, set-over, convey and delegate to Buyer the Assigned
Rights and Obligations.


Section 2.3 Consideration for Assigned Rights and Obligations. As consideration
for the transfers and assignments hereunder by Seller, Buyer shall pay the
Purchase Price to Seller through Escrow and Buyer shall assume all of Seller’s
obligations under the Assigned Rights and Obligations.  On or before the Closing
Date, Buyer shall deposit in Escrow, by wire transfer of immediately available
funds, the balance of the Purchase Price (net of the Deposit), together with any
additional amounts payable by Buyer pursuant to the closing adjustments and
prorations described in Sections 6.5 and 6.6 hereof.


Section 2.4 Deposit. Within three (3) Business Days of the execution of this
Agreement by Seller and delivery thereof to Buyer, Buyer shall deliver the
Deposit into Escrow. The Deposit shall be applied to the Purchase Price upon
Closing. If (a) the conditions precedent set forth in Section 5.1 shall have
been satisfied or waived by Buyer, (b) Seller shall have performed fully or
tendered performance of its obligations hereunder and (c) Buyer shall be unable
or fail to perform its obligations hereunder, then the entire amount of the
Deposit shall be delivered by Escrow Holder to Seller as liquidated damages
pursuant to Section 9.3.  If Buyer delivers a Cancellation Notice, as defined
hereinafter, to Seller prior to the end of the Due Diligence Period, then the
entire Deposit shall be delivered by Escrow Holder to Buyer within one (1)
Business Day thereafter.


Section 2.5 Notice of Buyer Designee. On or before the date that is two (2) days
prior to the Closing, Buyer may designate to Seller in writing, at its sole
discretion, an affiliated entity as designee to receive and assume the Assigned
Rights and Obligations.  If Buyer designates another entity to assume the
Assigned Rights and Obligations, Buyer nevertheless shall remain liable for all
obligations of Buyer hereunder and thereunder, notwithstanding any such
designation.


Section 2.6 Escrow. Upon the execution of this Agreement by Buyer and Seller,
and the acceptance of this Agreement by Escrow Holder in writing, this Agreement
shall constitute the joint escrow instructions of Buyer and Seller to Escrow
Holder to open escrow (the “Escrow”) for the consummation of the transfer of the
Assigned Rights and Obligations to Buyer pursuant to this Agreement.  Upon
Escrow Holder’s receipt of the Deposit and Escrow Holder’s written acceptance of
this Agreement, Escrow Holder is authorized to act in accordance with the terms
of this Agreement.  Buyer and Seller shall promptly execute general escrow
instructions based upon this Agreement at the request of Escrow Holder;
provided, however, that if there is any conflict or inconsistency between such
general escrow instructions and this Agreement, this Agreement shall
control.  Upon the Closing, Escrow Holder shall pay any sum owed to Seller with
immediately available United States federal funds.  Upon execution of this
Agreement, Seller shall provide Buyer with copies of all of the Loan Documents
and the Collateral Documents.


Section 2.7 Buyer’s Extension of Rights.  Buyer shall have the right to extend
the Closing Date, twice, for up to thirty days each time.  The Purchase Price
will be increased by $50,000.00
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
each time that Buyer extends the Closing Date as provided in this Section
2.7.  Buyer shall provide notice of its option to extend at least two (2)
Business Days prior to the currently scheduled Closing Date.  The Buyer may also
accelerate the Closing Date to any earlier date upon five (5) days written
notice to Seller.


ARTICLE 3
REPRESENTATIONS, WARRANTIES AND COVENANTS OF BUYER


Buyer hereby represents, warrants and covenants as of the date hereof and as of
the Closing Date that:


Section 3.1 Authorization and Compliance. Buyer is duly and legally authorized
to enter into this Agreement and has complied with all laws, rules, regulations,
charter provisions and bylaws to which it may be subject and that the
undersigned representative is authorized to act on behalf of and bind Buyer to
the terms of this Agreement.  At Closing, Buyer will supply Seller with a
certified copy of a resolution of its Board of Directors, Partners, or Members
as the case may be, authorizing Buyer’s entry into this Agreement through such
representative, together with such documents as Seller may reasonably require as
evidence of the Buyer’s good standing or as further evidence of such authority.


Section 3.2 Binding Obligation of Buyer. Assuming due authorization, execution
and delivery by each other party hereto, this Agreement and all of the
obligations of Buyer hereunder are the legal, valid and binding obligations of
Buyer, enforceable in accordance with the terms of this Agreement, except as
such enforcement may be limited by bankruptcy, insolvency, reorganization or
other similar laws affecting the enforcement of creditors’ rights generally and
by general equity principles (regardless of whether such enforcement is
considered in a proceeding in equity or at law).


Section 3.3 No Conflict With Other Agreements. The execution and delivery of
this Agreement and the performance of its obligations hereunder by Buyer will
not conflict with any provision of any law or regulation to which Buyer is
subject or conflict with or result in a breach of or constitute a default of any
of the terms, conditions or provisions of any agreement or instrument to which
Buyer is a party or by which it is bound or any order or decree applicable to
Buyer.


Section 3.4 No Further Consent Required. Buyer is not required to obtain the
consent of any other party or any consent, license, approval or authorization
from, or registration or declaration with, any governmental authority, bureau or
agency in connection with Buyer’s execution, delivery, or performance of this
Agreement, except such as have been obtained.


Section 3.5 Independent Evaluation. Buyer’s decision to purchase the Loan and
assume the Assigned Rights and Obligations pursuant to this Agreement is based
upon Buyer’s own independent evaluation of the information made available by
Seller, and Buyer’s independent evaluation of the Loan Documents, Collateral
Documents, Collateral, and related information which Buyer acknowledges and
agrees Seller has made available to it and that Buyer has been given the
opportunity to inspect prior to the Closing Date. Buyer will rely solely on its
own investigation and will not rely upon any oral or written information
provided by Seller outside of this Agreement or its personnel or agents and
acknowledges that no employee or representative of Seller has been authorized to
make, and that Buyer has not relied upon, any statements, other than those
specifically contained
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
in this Agreement. Buyer has made its own, independent evaluation of all aspects
of the Loan as Buyer deemed necessary, including, without limitation, (i) the
enforceability of the Collateral Documents, (ii) title to, and the value of, the
Property, and (iii) the value of the Loan.  Buyer is assuming all risk with
respect to the completeness, accuracy or sufficiency of the Collateral Documents
and the other information.  Buyer understands that the Deleted Documents could
contain information which, if known to Buyer, could have a material impact on
its determination of value of the Loan as well as its decision to purchase the
Loan.  Buyer further acknowledges that in acquiring the Loan, Buyer is assuming
the risk of full or partial loss which is inherent with the credit, collateral
and collectability risks associated with the Loan.  Buyer understands that the
Loan may be in default and may be non-performing, that pending proceedings with
the United States Bankruptcy Code may have been filed by or against one or more
of the Borrower Parties.


Section 3.6 Direction to Conduct Due Diligence. Buyer has been urged, invited
and directed to conduct such due diligence review and analysis of the
Collateral, Loan Documents, Collateral Documents and related information,
together with such records as are generally available to the public from local,
county, state and federal authorities, record-keeping offices and courts prior
to the Effective Date (including, without limitation, any bankruptcy courts in
which Obligor, its guarantor or surety, if any, may be subject to any pending
bankruptcy proceedings), as Buyer deemed necessary, proper or appropriate in
order to make a complete, informed decision with respect to the purchase and
acquisition of the Assigned Rights and Obligations.


Section 3.7 Due Diligence Review.  Buyer shall have until 5:00 p.m. (Eastern
Daylight Time) on August 23, 2010 (the “Due Diligence Period”) to perform its
due diligence review of the Loan.  At any time on or prior to the expiration of
the Due Diligence Period, Buyer may, in its sole and absolute discretion, for
any or no reason, elect not to purchase the Loan by delivering written notice
thereof (a “Cancellation Notice”) to Seller.  If Seller does not receive a
Cancellation Notice with respect to the Loan prior to the expiration of the Due
Diligence Period, Buyer shall be deemed to have waived its right to terminate
this Agreement pursuant to this Section 3.7.  In the event that Seller receives
a Cancellation Notice with respect to the Loan on or prior to the expiration of
the Due Diligence Period, this Agreement shall terminate, Buyer shall be
entitled to receive the Deposit back from the Escrow Holder and Buyer and Seller
shall have no further obligation under this Agreement.  To facilitate Buyer’s
due diligence review of the Loans, Seller shall deliver to or make available to
Buyer, on or prior to the Effective Date, for Buyer’s review, Loan Documents and
Collateral Documents and such other documents pertaining to the Loan which are
reasonably requested by Buyer and available to Seller.


Section 3.8 “AS-IS” Sale. Buyer acknowledges and agrees that, except as provided
in Article 4, Seller has not and does not represent, warrant or covenant any
condition or status of the Collateral or the nature, accuracy, or completeness
of any of the Loan Documents and/or Collateral Documents or of the financial
condition or status of the Obligor or the Collateral. Except as provided in
Article 4, all documentation, information, analysis and/or correspondence, if
any, which is or may be sold, transferred, assigned and conveyed to Buyer with
respect to the Collateral or the Loan is sold, transferred, assigned and
conveyed to Buyer on an “as is, where is” basis, with all faults.


Section 3.9 No Further Reliance on Seller. Buyer is not relying upon the
continued actions or efforts of Seller in connection with its decision to
purchase the Loan and to purchase and assume the Assigned Rights and
Obligations, and Buyer agrees that, because of its
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
sophistication and status, the representations made herein and other valid
reasons and the purchase of the Loan, the Assigned Rights and Obligations does
not constitute the purchase of securities within the meaning of federal or state
securities laws.


Section 3.10 Application to Designee. If Buyer designates an affiliate to
receive and assume the Assigned Rights and Obligations pursuant to Section 2.5,
all of the representations, warranties and covenants of Buyer contained in this
Article 3 shall be deemed remade and to apply to Buyer’s designee as if the name
of Buyer’s designee were substituted in place of Buyer in each instance other
than the preamble to Article 3.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER


Section 4.1 Seller Is Owner of Loan and Assigned Rights and Obligations.  Seller
hereby represents and warrants as of the date hereof and as of the Closing Date,
that (a) Seller has the authority and right to sell and assign the Assigned
Rights and Obligations to Buyer; (b) Seller is presently the sole owner and
beneficiary under all of the Loan Documents, and has not assigned, pledged,
promised, encumbered or otherwise transferred any interest in the Loan or any of
the Loan Documents to any other person or party; (c) the copies of the Loan
Documents and the Collateral Documents provided by Seller to Buyer are true and
complete copies thereof, and to Seller's actual knowledge, each of such
instruments is in full force and effect, and binding and unmodified in
accordance with their terms; (d) to Seller's actual knowledge, based solely upon
the statement of the Master Servicer for the Loan attached as Exhibit D (the
"Master Servicer Statement"), the principal balance of the Loan and the interest
paid to date and the escrowed amounts held by the Master Servicer for the Loan
are as set forth on the Master Servicer Statement, and (e) Assuming due
authorization, execution and delivery by each other party hereto, this Agreement
and all of the obligations of Seller hereunder are the legal, valid and binding
obligations of Seller, enforceable in accordance with the terms of this
Agreement, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general equity principles (regardless of whether such
enforcement is considered in a proceeding in equity or at law).  To the extent
that Seller receives any principal or interest payments from or on behalf of the
Borrower on account of the Loan after the Effective Date, Seller shall provide
Buyer with a written statement on the Closing Date with the updated outstanding
Principal Balance of the Loan and the updated Interest Paid-To-Date.  The
foregoing representations and warranties shall survive the closing of the
purchase under this Agreement and shall survive the recordation of the
Assignment of Deed of Trust.
 
Section 4.2 Disclaimer. EXCEPT FOR THOSE EXPRESSED IN SECTION 4.1, NO WARRANTIES
OR REPRESENTATIONS, EXPRESS OR IMPLIED, HAVE BEEN MADE BY SELLER OR BY ANYONE
ACTING ON ITS BEHALF, PARTICULARLY, BUT WITHOUT IN ANY WAY LIMITING THE
GENERALITY OF THE FOREGOING, NO WARRANTIES OR REPRESENTATIONS REGARDING (i) THE
COLLECTABILITY OF THE LOAN, (ii) THE CREDITWORTHINESS OF ANY OBLIGOR, (iii) THE
VALUE OF ANY COLLATERAL SECURING PAYMENT OF THE LOAN, (iv), THE LOAN’S FREEDOM
FROM LIENS AND ENCUMBRANCES, IN WHOLE OR IN PART, (v) THE TRANSFERABILITY AND
ENFORCEABILITY OF THE LOAN NOTE AND COLLATERAL DOCUMENTS SUPPORTING THE LOAN, OR
(vi) TITLE TO OR THE CONDITION OF THE UNDERLYING COLLATERAL INCLUDING BUT NOT
LIMITED TO ANY ENVIRONMENTAL MATTER OR CONDITION, WHETHER LATENT OR OBSERVABLE.

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, THE LOAN SOLD AND THE RIGHTS AND
OBLIGATIONS ASSIGNED TO AND ASSUMED BY BUYER UNDER THIS AGREEMENT ARE SOLD AND
TRANSFERRED WITHOUT RECOURSE.




ARTICLE 5
CONDITIONS PRECEDENT


Section 5.1 Conditions for the Benefit of Buyer, Including Due Diligence.
Notwithstanding anything in this Agreement to the contrary, Buyer’s obligation
to purchase and assume the Assigned Rights and Obligations shall be subject to
and contingent upon the satisfaction (or waiver by Buyer) of each of the
following conditions precedent, prior to or on the Closing Date:


(a)           All Closing Documents necessary to consummate the transactions
contemplated in this Agreement shall have been executed and delivered by Seller
as required by this Agreement.


(b)           There shall not have been any material damage or destruction to
the Collateral from the condition of the Collateral as it existed upon the
Effective Date of this Agreement.


(c)           Neither Buyer nor Seller shall have terminated this Agreement
pursuant to the terms of this Agreement.


(d)           Each and every representation and warranty of Seller contained in
this Agreement shall be true and correct in all material respects as of the
Closing Date.


Section 5.2 Conditions for the Benefit of Seller.  Notwithstanding anything in
this Agreement to the contrary, Seller’s obligation to sell and assign the
Assigned Rights and Obligations shall be subject to and contingent upon the
satisfaction (or waiver by Seller) of the following conditions precedent prior
to or on the Closing Date:


(a)           Payment of the Purchase Price, plus sufficient funds to pay
Buyer’s share of all escrow costs, prorations and closing expenses as set forth
in Sections 6.5 and 6.6 below, to Seller at the Closing.


(b)           All Closing Documents necessary to consummate the transaction as
contemplated in this Agreement shall have been executed and delivered by Buyer
as required by this Agreement.


(c)           Neither Buyer nor Seller shall have terminated the Agreement
pursuant to the terms of this Agreement.


(d)           Each and every representation and warranty of Buyer contained in
this Agreement shall be true and correct as and when made and as of the Closing
Date in all material respects.
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
        Section 5.3 Failure or waiver of Conditions Precedent. In the event any
of the conditions set forth in Section 5.1 or 5.2 do not occur as of the Closing
Date, or such earlier date as set forth above, or have not been waived in
writing by Buyer or Seller, respectively, the party for whose benefit the failed
condition exists may terminate this Agreement by written notice to the other
party, the Deposit will be returned to Buyer, and neither party shall have any
further obligation to the other, other than as stated in the Agreement.  Buyer
and Seller may, at their election, at any time or times on or before the Closing
Date, waive in writing the benefit of any of the conditions set forth in Section
5.1 or 5.2. A party’s waiver of any condition to the Closing shall not
constitute a waiver by that party of any other unsatisfied conditions, or of
such party’s right to terminate this Agreement based on said other unsatisfied
conditions, unless such waiver is specified in writing by such party.  Buyer and
Seller agree to cooperate and to use all reasonable efforts to fulfill the
conditions set forth herein.




ARTICLE 6
ESCROW AND CLOSING


Section 6.1 Escrow. The Escrow contemplated by this Agreement shall be opened by
Buyer and Seller with Escrow Holder in accordance with Sections 2.4 and 2.6
herein. On or before two (2) Business Days prior to the Closing Date, Seller and
Buyer shall deliver such additional joint escrow instructions to Escrow Holder
consistent with this Article 6 as are reasonably required by Escrow Holder.  The
Closing shall, at Seller’s election, be either by telephone, confirmed by letter
or wire or conducted in person at the place designated by Seller and reasonably
acceptable to Buyer.


Section 6.2 Deposits by Buyer. Buyer shall deposit or cause to be deposited into
Escrow:


(a)           The Deposit;


(b)           the Purchase Price, net of the Deposit, plus sufficient funds to
pay Buyer’s share of all Escrow costs, prorations and closing expenses as set
forth in Sections 6.5 and 6.6 below by means of a wire transfer to Escrow Holder
of U. S. Dollars in immediately available federal funds; and


(c)           a counterpart Assignment and Assumption of Assigned Rights and
Obligations, executed by Buyer.




Section 6.3 Deposits by Seller. Seller shall deposit in Escrow the following:


   (a)              a counterpart Assignment and Assumption of Assigned Rights
and Obligations, executed by Seller;
 
                       (b)           an assignment of Seller’s beneficial
interest under the Mortgage and the Assignment of Leases and Rents in the form
of Exhibit C to Buyer (“Assignment of Beneficial Interest”), executed and
acknowledged by Seller;
 
 
 
- 9 -

--------------------------------------------------------------------------------

 

                                (c)         a UCC-3 statement assigning Seller’s
security interest created pursuant to the UCC-1 to Buyer (“UCC-3”) or written
authorization from Seller pursuant to which Buyer can prepare and file the
UCC-3;


(d)           the original Loan Note endorsed to the order of Buyer or Buyer’s
designee, without recourse, representation or warranty; and


(e)           each original Collateral Document and Loan Document in Seller’s
and/or its agent’s and/or representative’s possession affecting the Loan.


Section 6.4 Intentionally Omitted.


Section 6.5 Closing Costs. Seller and Buyer shall each pay the fees and expenses
of their respective legal counsel incurred in connection with this
transaction.  Escrow Holder’s fees for serving as escrow agent shall be paid
one-half by Buyer and one-half by Seller.  Buyer shall pay all other title and
escrow costs and expenses related to the transaction. Seller shall not bear the
cost of any recordation fees and/or taxes associated with selling, transferring,
and assigning the Loan, including, without limitation, recording an assignment
of the mortgage or deed of trust which secures the Loan, assignments of any
financing statements, and any fees and/or taxes associated with other transfer
documents which are to be recorded in connection with the transactions
contemplated hereby.  The Purchase Price shall be absolutely net to Seller, and
there shall be no prorations except as provided in Section 6.6 below.  On or
before the Closing Date, Buyer agrees to deposit with Escrow Agent cash in an
amount sufficient to pay all costs to be paid by Buyer with respect to the
Closing.  Any funds impounded or held in escrow by Seller for the benefit of
Obligor shall be retained by Seller.


Section 6.6 Prorations.  All revenues collected as of closing and expenses,
including, but not limited to rents and any other amounts paid by tenants,
personal property taxes, installment payments of special assessment liens, vault
charges, sewer charges, utility charges, reimbursement of maintenance and repair
expenses and normally prorated operating expenses billed or paid as of the Date
of Closing shall be prorated as of 11 :59 p.m. EST, on the day before the Date
of Closing and shall be adjusted against the Purchase Price due at Closing,
provided that within sixty (60) days after Closing, Buyer and Seller will make a
further adjustment for such rents, taxes or charges which may have accrued or
been incurred prior to the Date of Closing, but not received or paid at that
date.


Section 6.7 Taxes.  General real estate taxes and special assessments relating
to the Property payable during the year in which Closing occurs shall be
prorated with respect to the Property as of the Date of Closing.  If Closing
shall occur before the actual taxes and special assessments payable during such
year are known, the apportionment of taxes shall be upon the basis of taxes for
the Property payable during the immediately preceding year.  If, as the result
of an appeal of the assessed valuation of the Property for any real estate tax
year prior to (or including) the Closing, there is issued before or after
Closing an administrative ruling, judicial decision or settlement by which the
assessed value of the Property for such tax year is reduced, and a real estate
tax refund issued, Seller shall be entitled to all such refunds relating to the
period prior to Closing and such amounts shall be turned over to Seller.
 

 
 
- 10 -

--------------------------------------------------------------------------------

 


Section 6.8 Purpose and Intent.  Except as expressly provided herein, the
purpose and intent as to the provisions of prorations and apportionments set
forth in this Section 7 and elsewhere in this Agreement is that Seller shall
bear all expenses of ownership and operation of the Property and shall receive
all income therefrom accruing through midnight of the day preceding the Closing
and Buyer shall bear all such expenses and receive all such income accruing
thereafter.


Section 6.9 Security Deposits.  At Closing, Seller shall be charged and
Purchaser shall be credited with the security deposits paid by tenants as
reflected on the rent roll to be provided by Seller to Purchaser, but only to
the extent collected by Receiver and not yet applied.


Section 6.10 Utility Deposits.  At Closing Buyer shall be charged and Seller
credited with all existing utility deposits related to the Property.


Section 6.11 Receivership.  The Buyer and Seller agree and acknowledge that the
Collateral is subject to the Receivership Action and that upon transfer of the
Loan from Seller to Buyer, Buyer will take the necessary actions to substitute
into the Receivership Action, as Plaintiff.  Seller agrees to cooperate with
Buyer, as necessary, to have Buyer substitute, as Plaintiff into the
Receivership Action.


Section 6.12 Insured Collateral.  Buyer is responsible for having collateral
risk insurance on the collateral on the first day following the Closing
Date.  Seller shall cancel the collateral risk insurance and any other insurance
effective on the Closing Date.  Seller shall be entitled to any return or refund
of premiums as a result of such cancellations.  Any loss after the Closing to
either Obligor or to Buyer or to the value or collectability of the Loan due to
Seller’s cancellation of collateral risk insurance is the sole responsibility of
Buyer.


Section 6.13 Title Insurance.  Seller shall have no responsibility for and shall
have no obligation to pay any costs associated with transferring and obtaining
any endorsements to any existing title policy or new title policy in connection
with this transaction.  Seller makes no assurance regarding the availability of
any endorsements or accuracy or enforceability of any existing title policy.


ARTICLE 7
FILES AND RECORDS


Section 7.1 Conformity to Law.  Buyer agrees to abide by all applicable state
and federal laws, rules and regulations regarding the handling and maintenance
of all documents and records relating to the Loan purchased hereunder including,
but not limited to, the length of time such documents and records are to be
retained.


Section 7.2 Inspection by Seller.  After the transfer of documents or files to
Buyer pursuant to the terms of this Agreement, Buyer agrees that Seller shall
have the continuing right to use, inspect, and make extracts from or copies of
any such documents or records, in connection with any dispute or litigation
related to the Collateral or the Loan in which Seller is a party, upon Seller’s
reasonable notice to Buyer.
 

 
 
- 11 -

--------------------------------------------------------------------------------

 


ARTICLE 8
RELEASE AND INDEMNIFICATION OF SELLER


Section 8.1 Environmental Issues.  Buyer expressly acknowledges that there may
be certain environmental issues, risks, liabilities and/or contaminations with
respect to the Collateral securing the payment of the Loan Note.  BUYER FURTHER
ACKNOWLEDGES AND AGREES THAT SELLER HAS ADVISED BUYER THAT BUYER WILL BE GIVEN
THE OPPORTUNITY TO INSPECT THE ENVIRONMENTAL ASSESSMENTS, IF ANY, HELD BY
SELLER, AND THAT BUYER WILL BE RELYING SOLELY ON ITS OWN INVESTIGATIONS (OR HAS
DECIDED TO PROCEED AT ITS OWN RISK WITHOUT ANY SUCH INVESTIGATIONS EVEN THOUGH
SELLER HAS RECOMMENDED SUCH INVESTIGATIONS) OF THE COLLATERAL, AND BUYER HEREBY
WAIVES, RELEASES AND AGREES NEVER TO ASSERT ANY RIGHTS OR CLAIMS AGAINST SELLER,
OR ANY OF ITS AFFILIATES OR REPRESENTATIVES (INCLUDING, BUT NOT LIMITED TO, ANY
RIGHT OR CLAIM FOR INDEMNIINCATION, REIMBURSEMENT OR CONTRIBUTION) ARISING FROM
OR RELATED TO THE COLLATERAL OR ANY ENVIRONMENTAL REQUIREMENTS (AS DEFINED
BELOW) OR ANY HAZARDOUS MATERIALS (AS DEFINED BELOW) ON, UNDER, ABOUT OR AROUND
THE COLLATERAL.  For purposes of this Agreement, the term “Hazardous Materials”
means any substance which is or contains: (i) any “hazardous substance” as now
or hereafter defined in the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended (42 U.S.C. §960 1 et seq.) (“CERCLA”) or
any regulations promulgated under CERCLA; (ii) any “hazardous waste” as now or
hereafter defined in the Resource Conservation and Recovery Act (42 U.S.C. §9601
et seq.) (“RCRA”) or regulations promulgated under RCRA; (iii) any substance
regulated by the Toxic Substances Control Act (15 U.S. C. §260 1 et seq.); (iv)
gasoline, diesel fuel, or other petroleum hydrocarbons; (v) asbestos and
asbestos containing materials, in any form, whether friable or non-friable; (vi)
polychlorinated biphenyls; (vii) radon gas; and (viii) any additional substances
or materials which are now or hereafter classified or considered to be hazardous
or toxic under Environmental Requirements (as defined below) or the common law,
or any other applicable laws relating to the Collateral. Hazardous Materials
shall include, without limitation, any substance, the presence of which on the
Collateral, (A) requires reporting, investigation or remediation under
Environmental Requirements; (B) causes or threatens to cause a nuisance on the
Collateral or adjacent property or poses or threatens to pose a hazard to the
health or safety of persons on the Collateral or adjacent property; or (C)
which, if it emanated or migrated from the Collateral, could constitute a
trespass. For purposes of this Agreement, the term “Environmental Requirements”
means all laws, ordinances, statutes, codes, rules, regulations, agreements,
judgments, orders, and decrees, now or hereafter enacted, promulgated, or
amended, of the United States, the states, the counties, the cities, or any
other political subdivisions in which the Collateral is located, and any other
political subdivision, agency or instrumentality exercising jurisdiction over
the owner or operator of the Collateral, or the use of the Collateral, relating
to pollution, the protection or regulation of human health, natural resources,
or the environment, or the emission, discharge, release or threatened release of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or waste or Hazardous Materials into the environment (including,
without limitation, ambient air, surface water, ground water or land or soil).
 
 
 
- 12 -

--------------------------------------------------------------------------------

 

 
       Section 8.2 Release of Seller.  Buyer hereby releases and forever
discharges Seller, its agents, servants, directors, officers, employees,
servicers, attorneys, successors, assigns and affiliates (all such persons being
collectively referred to as the “Related Persons”), of and from any and all
causes of action, claims, demands and remedies of whatsoever kind and nature
that Buyer has or may in the future have against Seller or any Related Persons,
and in any manner on account of, arising out of or related to the Loan purchased
and the rights assigned hereunder except for claims or causes of action arising
by reason of Seller’s breach of this Agreement (the “Released Matters”).  It is
the intention of Buyer that the foregoing general release shall be effective as
a bar to all actions, causes of action, suits, claims or demands of every kind,
nature or character whatsoever, known or unknown, suspected or unsuspected,
fixed or contingent, arising out of or in connection with the Released Matters.


Section 8.3 Indemnification. Subject to the provisions of Section 8.3 (c):  (a)
Buyer hereby agrees to indemnify, hold harmless and defend Seller and all
Related Persons (collectively, the “Indemnified Parties”), and each of them,
from and against any and all losses, causes of action, liabilities, claims,
demands, obligations, damages, costs and expenses, including reasonable
attorneys’ and accountants’ fees and costs, to which any of the Indemnified
Parties may become subject on account of, arising out of, or related to any act,
omission, conduct or activity of Buyer or any of its officers, directors,
employees, agents, attorneys, servants, shareholders, successors or assigns, on
account of, arising out or related to (i) this Agreement, including, without
limitation, the exercise of Buyer’s due diligence rights hereunder, (ii) the
Loan purchased, the rights assigned and the obligations assumed hereunder, and
(iii) the use, ownership, control, operation or condition of Collateral securing
the Loan purchased hereunder, including without limitation, the presence or
release of any Hazardous Materials or any other hazardous or toxic fluids,
substances or materials on, under or about such Collateral.


(b)           Promptly after receipt by an Indemnified Party of notice of the
commencement of any action to which this Section 8.3 shall apply, the
Indemnified Party shall notify Buyer in writing of the commencement of such
action and of the possibility of a claim by the Indemnified Party against Buyer
under this Section; however, failure of the Indemnified Party to so notify Buyer
will not relieve Buyer of liability hereunder.  Buyer shall be entitled to
participate in such action and may, with the consent of the Indemnified Party,
assume the defense of such action with counsel selected by Buyer with the
approval of the Indemnified Party.  After Buyer’s assumption of the defense,
Buyer shall not be liable for any legal expenses subsequently incurred by the
Indemnified Party in connection with the defense of such action, unless (i) such
expenses are incurred with the prior written approval of Buyer, or (ii) if the
Indemnified Party reasonably determines that its interests may be adverse in
whole or in part to those of Buyer and that there may be legal defenses
available to the Indemnified Party that are different from, in addition to or
inconsistent with defenses available to Buyer, in which case the Indemnified
Party may retain its own counsel and be indemnified by Buyer for all legal and
other expenses and costs reasonably incurred in connection with the
investigation and defense of the action.


(c)           Buyer shall not be liable for the settlement of any action if such
settlement is effected without Buyer’s express written consent, which shall not
be unreasonably withheld or delayed. If any action is settled with Buyer’s
written consent or if there is a final judgment against the Indemnified Party in
any action, Buyer shall indemnify, hold harmless and defend the Indemnified
Party from and against all loss or liability incurred by reason of such
settlement or judgment.
 

 
 
- 13 -

--------------------------------------------------------------------------------

 


Section 8.4 Collateral Materials.  Seller has provided Buyer certain asset
summaries and other information and has provided Buyer access to certain other
materials and information, which may have included certain loan documents, title
reports, file reviews, internal analyses and memoranda, correspondence,
environmental assessments, inspection reports, operating statements, rent rolls,
surveys, engineering reports, and/or appraisals relating to the Collateral and
certain financial statements, credit reports, operating statements, internal
analyses and memoranda and other information regarding the financial condition,
management ability and other aspects of the Obligor, (the above described asset
summaries, materials are referred to herein as the “Collateral
Materials”).  BUYER UNDERSTANDS AND ACKNOWLEDGES THAT, ALTHOUGH SELLER HAS
ATTEMPTED TO PROVIDE BUYER ACCESS TO INFORMATION IN SELLER’S POSSESSION WHICH
SELLER BELIEVED COULD BE RELEVANT, THE COLLATERAL MATERIALS WERE NOT PREPARED
FOR BUYER OR TO BE RELIED UPON BY BUYER, THAT THEY MAY BE INCOMPLETE AND
OUTDATED AND MAY CONTAIN ERRORS, OMISSIONS, AND INACCURATE AND CONFLICTING
INFORMATION, AND THAT SELLER HAS NOT ATTEMPTED TO VERIFY, CORRECT OR RECONCILE
THE INFORMATION IN THE COLLATERAL MATERIALS. BUYER UNDERSTANDS AND ACKNOWLEDGES
THAT ANY COLLATERAL REPORT WHICH MAY BE PROVIDED BY SELLER IS BEING PROVIDED
WITHOUT REPRESENTATION OR WARRANTY AS TO THE COMPLETENESS, ACCURACY OR
SUFFICIENCY OF THE FACTS, ASSUMPTIONS OR CONCLUSIONS CONTAINED THEREIN; AND
BUYER HEREBY WAIVES, RELEASES AND AGREES NEVER TO ASSERT ANY CLAIMS AGAINST
SELLER, ITS RESPECTIVE REPRESENTATIVES OR THE PREPARERS OF THE COLLATERAL
MATERIALS WHICH COULD BE ALLEGEDLY BASED UPON RELIANCE ON THE COLLATERAL
MATERIALS. BUYER HAS BEEN AND IS HEREBY EXPRESSLY ADVISED BY SELLER TO CONDUCT
AN INDEPENDENT INVESTIGATION WITH RESPECT TO THE IDENTIFICATION AND SUFFICIENCY
OF THE COLLATERAL, THE VALUE AND CONDITION OF THE COLLATERAL, THE LIEN PRIORITY
AND PERFECTION OF THE LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, OBTAINING
TITLE SEARCHES AND/OR, IF OBTAINABLE, LENDER’S TITLE POLICY ENDORSEMENTS OR NEW
LENDER’S TITLE POLICIES IN CONNECTION WITH THE COLLATERAL), THE FINANCIAL
CONDITION AND MANAGEMENT ABILITY OF THE OBLIGOR, THE VALIDITY AND ENFORCEABILITY
OF THE LOAN DOCUMENTS AND ALL OTHER MATTERS) WHICH COULD AFFECT THE
COLLECTIBILITY AND VALUE OF THE LOAN NOTE AND OTHER LOAN DOCUMENTS, THE ASSIGNED
RIGHTS AND OBLIGATIONS.


ARTICLE 9
BREACH OF THE AGREEMENT


Section 9.1 Seller’s Breach.  If Seller breaches this Agreement, the breach is
discovered prior to Closing by Buyer and Buyer proceeds to close the
transactions contemplated hereunder, Buyer shall have waived any and all damages
resulting from Seller’s breach.  If Seller breaches this Agreement and Buyer
does not close the transactions contemplated hereunder, Seller shall be allowed
a reasonable opportunity to cure the breach.  If the breach cannot be cured
Buyer may, at Buyer’s option, pursue all of Buyer’s rights and remedies that
Buyer may have under this Agreement and at law or equity; provided that Buyer
hereby waives any and all rights it may have
 
 
 
- 14 -

--------------------------------------------------------------------------------

 

 
in law or equity to record a Notice of Pendency of Action on the title of any of
the Collateral.  If Seller defaults under this Agreement after Closing, Buyer
may, at Buyer’s option, pursue all of Buyer’s rights and remedies under this
Agreement or at law or equity.  In addition, Buyer may not recover any
consequential or punitive damages resulting from Seller’s breach of the
Agreement.  Buyer’s damages for such breach, prior to Closing,  may not exceed
the amount of the Deposit.


Section 9.2 Buyer’s Breach.  If Buyer defaults under this Agreement prior to
Closing, Seller’s sole and exclusive remedy at law shall be to terminate this
Agreement and to retain the Deposit in accordance with Sections 2.4 and 9.3.  If
Buyer defaults under this Agreement after Closing, Seller may, at Seller's
option, pursue all of Seller's rights and remedies that Seller may have under
this Agreement and at law; provided that Seller may not recover any
consequential or punitive damages resulting from Buyer's breach of the
Agreement.


Section 9.3 Liquidated Damages. BUYER AND SELLER ACKNOWLEDGE AND AGREE THAT (a)
IT WOULD BE IMPRACTICAL OR EXTREMELY DIFFICULT TO DETERMINE SELLER’S ACTUAL
DAMAGES IN THE EVENT OF BUYER’S DEFAULT UNDER THIS AGREEMENT, AND (b) TAKING
INTO ACCOUNT ALL OF THE CIRCUMSTANCES EXISTING ON THE DATE OF THIS AGREEMENT,
THE DEPOSIT IS A REASONABLE ESTIMATE OF SELLER’S ACTUAL DAMAGES IN SUCH EVENT.
CONSEQUENTLY, IN THE EVENT OF BUYER’S DEFAULT UNDER THIS AGREEMENT PRIOR TO
CLOSING, SELLER’ S SOLE AND EXCLUSIVE REMEDY AT LAW SHALL BE TO TERMINATE THIS
AGREEMENT AND TO RECEIVE AND RETAIN THE DEPOSIT.


Initials:
 
                           

Buyer                                                                            
Seller


Section 9.4 No Personal Liability. In no event shall any shareholder, director,
partner or officer of Seller or a Related Person be personally liable for any
obligations of Seller under this Agreement.  In no event shall any shareholder,
director, partner or officer of Buyer or a related person be personally liable
for any obligation of Buyer under this Agreement.


Section 9.5 Survival. The parties agree that Seller’s and Buyer’s warranties and
representations and Seller's and Buyer's respective indemnification obligations
contained in this Agreement and in any document (including any certificate)
executed pursuant to this Agreement shall survive the Closing and recordation of
the Assignment of Deed of Trust.  Seller's liability to Buyer for any damages
suffered by Buyer as a result of a breach by Seller of its warranties and
representations contained in this Agreement and not discovered by Buyer until
after Closing shall be limited to actual damages, not to exceed the purchase
price for the Loan.  Buyer hereby waives and acknowledges that it may not
recover any consequential or punitive damages resulting from Seller's breach of
such warranties and representations.


Section 9.6 Damages Related To Collateral. Seller shall have no liability to
Buyer with respect to any damage deriving from or related to the Collateral.


ARTICLE 10
NOTICES
 
 
 
- 15 -

--------------------------------------------------------------------------------

 




Unless otherwise provided for herein, all notices and other communications
required or permitted hereunder shall be in writing (including a writing
delivered by facsimile transmission and simultaneously sent by regular mail) and
shall be deemed to have been duly given (a) when delivered, if sent by
registered or certified mail (return receipt requested), (b) when delivered, if
delivered personally or by facsimile or (c) on the second following Business
Day, if sent by overnight mail or overnight courier, in each case to the parties
at the following addresses (or at such other addresses as shall be specified by
like notice):


If to the Seller:
Bank of America, N.A. as successor by merger to LaSalle Bank National
Association as Trustee for the Registered Holders of GMAC Commercial Mortgage
Securities, Inc., Mortgage Pass-Through Certificates, Series 2003-C3

c/o CWCapital Asset Management LLC
701 13th Street, NW, Suite 1000
Washington, DC 20005
 
Attention:  David Lewis

Fax No.:  202-715-9699


With a copy to:                     Perkins Coie LLP
2001 Ross Avenue, Suite 4225
Dallas, Texas 75201
Attention:  Steven R. Smith
Fax No.:  214-965-7760




If to the Buyer:                      Resource Real Estate Opportunity OP, LP
1845 Walnut Street, 10th Floor
Philadelphia, PA 19103
Attention:  Marshall Hayes
Fax No.:  215-640-6320


With a copy to:                     Resource Real Estate, Inc.
1845 Walnut Street, 10th Floor
Philadelphia, PA 19103
Attention:  Shelle Weisbaum
Fax No.:  215-761-0452


ARTICLE 11
MISCELLANEOUS PROVISIONS


Section 11.1 Waiver of Jury Trial.  WITHOUT LIMITATION OF ANY OTHER COVENANT,
RELEASE, REPRESENTATION OR WARRANTY OF BUYER OR SELLER OR ANY RIGHT OR REMEDY OF
BUYER OR SELLER UNDER THIS AGREEMENT, AT LAW OR IN EQUITY, BUYER AND SELLER EACH
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT THAT BUYER MAY
HAVE TO A TRIAL BY JURY IN ANY LITIGATION OR PROCEEDING ARISING IN ANY WAY IN
CONNECTION WITH THIS AGREEMENT, ANY OF THE DOCUMENTS EXECUTED PURSUANT THERETO
OR HERETO OR IN CONNECTION THEREWITH OR HEREWITH OR ANY OTHER STATEMENTS OR
ACTIONS OF SELLER OR BUYER.
 

 
 
- 16 -

--------------------------------------------------------------------------------

 
 
 
BUYER AND SELLER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR THE
OTHER TO ENTER INTO THIS AGREEMENT AND EACH SUCH DOCUMENT, AND THAT THIS WAIVER
SHALL BE EFFECTIVE AS TO EACH OF THE DOCUMENTS AS IF FULLY INCORPORATED THEREIN.


Section 11.2 Severability.  Each part of this Agreement is intended to be
severable.  If any term, covenant, condition or provision hereof is unlawful,
invalid, or unenforceable for any reason whatsoever, and such illegality,
invalidity, or unenforceability does not affect the remaining parts of this
Agreement, then all such remaining parts hereof shall be valid and enforceable
and have full force and effect as if the invalid or unenforceable part had not
been included.


Section 11.3 Rights Cumulative: Waivers.  The rights of each of the parties
under this Agreement are cumulative and may be exercised as often as any party
considers appropriate.  The right of each of the parties hereunder shall not be
capable of being waived or varied otherwise than by an express waiver or
variation in writing.  Any failure to exercise or any delay in exercising any of
such rights shall not operate as a waiver or variation of that or any other such
right.  Any defective or partial exercise of any of such rights shall not
preclude any other or further exercise of that or any other such right.  No act
or course of conduct or negotiation on the part of any party shall in any way
preclude such party from exercising any such right or constitute suspension or
any variation of any such right.


Section 11.4 Headings.  The headings of the Articles and Sections contained in
this Agreement are inserted for convenience only and shall not affect the
meaning or interpretation of this Agreement or any provision hereof.


Section 11.5 Construction.  Unless the context otherwise requires, singular
nouns and pronouns, when used herein, shall be deemed to include the plural of
such noun or pronoun and pronoun of one gender shall be deemed to include the
equivalent pronoun of the other gender.


Section 11.6 Assignment.  Subject to Section 2.5, this Agreement may not be
assigned by Buyer without the prior written consent of Seller, which consent
Seller may grant or withhold in its sole and absolute discretion.  Any attempted
assignment by Buyer without the prior consent of Seller shall be voidable by
Seller.  Subject to the foregoing, this Agreement and the terms, covenants,
conditions, provisions, obligations, undertakings, rights and benefits hereof,
including the Exhibits hereto, shall be binding upon and shall inure to the
benefit of, the undersigned parties and their respective heirs, executors,
administrators, representatives, successors, and assigns.  Notwithstanding
anything to the contrary herein, Buyer may assign this Agreement to an affiliate
of Buyer without the consent of Seller upon written notice to Seller.


Section 11.7 Prior Understandings.  This Agreement supersedes any and all prior
discussions and agreements between Seller and Buyer with respect to the purchase
of the Loan and other matters contained herein, and this Agreement contains the
sole and entire understanding between the parties hereto with respect to the
transactions contemplated herein.


Section 11.8 Integrated Agreement.  This Agreement and all Exhibits hereto
constitute the final complete expression of the intent and understanding of
Buyer and Seller.  This Agreement shall not be altered or modified except by a
subsequent writing, signed by Buyer and Seller.
 

 
 
- 17 -

--------------------------------------------------------------------------------

 


Section 11.9 Counterparts.  This Agreement maybe executed by fax (if promptly
followed by the original) and in any number of counterparts, each of which shall
constitute one and the same instrument, and either party hereto may execute this
Agreement by signing any such counterpart.


Section 11.10 Survival.  Each and every covenant hereinabove made by the Buyer
and Seller shall survive the Closing and shall not merge into the Closing
Documents, but instead shall be independently enforceable.


Section 11.11 Governing Law.  This Agreement shall be construed, and the rights
and obligations of the Seller and the Buyer hereunder determined, in accordance
with the local law of the State of Maryland.


Section 11.12 Expenses.  Except as expressly set forth to the contrary in this
Agreement, each party hereto shall be responsible for and bear all of its own
respective expenses, including without limitation, expenses of legal counsel,
accountants, and other advisors, incurred at any time in connection with
pursuing or consummating this Agreement and the transactions contemplated
thereby.


Section 11.13 Intentionally Omitted.


Section 11.14 Brokers.  Each party to this Agreement represents and warrants to
the other that, in connection with the sale and purchase of the Loan, the party
so representing and warranting has not dealt with any real estate broker, agent
or finder, except that Seller has engaged Mission Capital Advisors, LLC , as its
broker (the “Seller’s Broker”), and Seller shall be responsible for any
commission due Seller’s Broker in connection with this transaction pursuant to a
separate written agreement between Seller and Seller’s Broker.  Buyer and Seller
shall indemnify and hold each other harmless against and from any inaccuracy in
such representation.  The rights, obligations, warranties and representations of
the parties hereto under the provisions of this Section 11.14 survive Closing or
any termination of this Agreement before Closing.


Section 11.15 Effectiveness of this Agreement.  This Agreement shall not be
deemed a contract binding upon Seller and Buyer unless and until both Seller and
Buyer shall have executed this Agreement and Buyer shall have delivered the
Deposit into Escrow.


Section 11.16 Confidentiality.  In no event shall either party to this Agreement
issue any press release to any media of general circulation regarding this
Agreement or the transactions contemplated hereby (other than a press release
providing that Buyer has acquired the Loan, which shall not disclose the terms
of the acquisition) or otherwise disclose the terms and conditions of this
Agreement; provided, however, that nothing herein shall be deemed to limit or
impair in any way any party’s ability to disclose the details of the transaction
contemplated hereby to its legal and financial advisors or as may be necessary
pursuant to any court or governmental order or applicable law or in litigation,
nor shall anything contained herein be deemed to limit or impair CWCapital Asset
Management LLC’s notification of the proposed transaction or details thereof to
other servicers, Seller, certificate holders or other parties relating to the
servicing of the Loan or Buyer’s notification of the proposed transaction and
the details thereof in a public filing as required by applicable law and to its
investors.  Notwithstanding the
 
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
foregoing, no party hereunder shall have any liability by reason of the details
of the transaction contemplated hereby becoming known by means beyond the
reasonable control of such party.  This Section shall be supplemental to and not
in derogation of the provisions of any Confidentiality Agreement entered into
between Buyer and Seller.


Section 11.17 Attorneys’ Fees.  In the event any dispute between Buyer and
Seller should result in arbitration or litigation, the prevailing party shall be
reimbursed for all reasonable costs incurred in connection with such litigation,
including, without limitation, reasonable attorneys’ fees.


Section 11.18 Further Assurances.  From and after the date of this Agreement,
each party shall provide to the other party such other information regarding the
Loan or the Collateral as the other party may reasonably request, and each party
shall execute and deliver such other documents, deliver such other items and
take such other actions as may be reasonably requested to allow the completion
and consummation (or termination, as appropriate) of all tasks and the
transactions contemplated by this Agreement.


Section 11.19 Time of Essence.  All parties hereto agree that time is of the
essence with respect to this Agreement.


[remainder of page left blank intentionally]




 
- 19 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


SELLER:
 
Bank of America, N.A. as successor by merger to LaSalle Bank National
Association as Trustee for the Registered Holders of GMAC Commercial Mortgage
Securities, Inc., Mortgage Pass-Through Certificates, Series 2003-C3
 
By:          CWCapital Asset Management LLC, a Massachusetts limited liability
company, solely in its capacity as Special Servicer
 
By:           /s/ Thomas Dwyer                
Name:      Thomas Dwyer                       
Title:        _____________________
Date:        _____________________
 
BUYER:
 
Resource Real Estate Opportunity OP, LP,
a Delaware limited partnership
 
By:          Resource Real Estate Opportunity
REIT, Inc.,
its general partner
 
By:           /s/ Alan F. Feldman      
Name:      Alan F. Feldman      
Title:        CFO           
Date:        _________________________
 
Acceptance by Title Company:
 
First American Title Insurance Company
 
By:           _____________________________
Name:      _____________________________
Title:        _____________________________
Date:       _____________________________
 
 

 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


LOAN DOCUMENTS


1.
Promissory Note in the original amount of $13,850,000.00 dated October 27, 2003,
executed by Westhollow Landmark LP (“Borrower”) for the benefit of Deutsche Banc
Mortgage Capital, L.L.C. (“Original Lender”)

2.
Deed of Trust and Security Agreement dated October 27, 2003 executed by Borrower
for the benefit of Original Lender

3.
Assignment of Leases and Rents dated October 27, 2003 executed by Borrower for
the benefit of Original Lender

4.
Environmental Indemnity Agreement dated October 27, 2003 executed by Borrower
for the benefit of Original Lender

5.
Guaranty and Indemnity dated October 27, 2003 executed by Yisroel Gluck for the
benefit of Original Lender

6.
Mortgagee Policy of Title Insurance Issued by Stewart Title Guaranty Company,
Policy, Policy Number M-5842-712435



 
 
 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B


FORM OF ASSIGNMENT AND ASSUMPTION
OF ASSIGNED RIGHTS AND OBLIGATIONS




This Assignment and Assumption of Assigned Rights and Obligations is entered
into by and between Bank of America, N.A. as successor by merger to LaSalle Bank
National Association as Trustee for the Registered Holders of GMAC Commercial
Mortgage Securities, Inc., Mortgage Pass-Through Certificates, Series 2003-C3
(“Assignor”) and Resource Real Estate Opportunity OP, LP, a Delaware limited
partnership (“Assignee”).


RECITALS


A.            Assignor and Assignee entered into that certain Loan Sale
Agreement effective July ____, 2010 (the “Loan Sale Agreement”).


B.            The Loan Sale Agreement provides for the sale and transfer by
Assignor to Assignee of certain Assigned Rights and Obligations (such term and
all other capitalized terms used herein and not otherwise defined herein have
the definitions ascribed to them in the Loan Sale Agreement).


In exchange for the Purchase Price set forth in the Loan Sale Agreement and such
other good and valuable consideration as provided in the Loan Sale Agreement,
Assignor hereby agrees to sell to Assignee the Assigned Rights and Obligations
as set forth in the Loan Sale Agreement and pursuant to the terms, conditions
and provisions hereof.


NOW, THEREFORE, premises considered:


 
1.
Assignor hereby transfers, assigns and conveys all of the Assignor’s right,
title, interest and obligations in, to and under the Loan and the Loan Documents
set forth on Schedule 1 hereto, including, without limitation, all of Seller’s
rights to principal, interest, fees, costs and expenses payable thereunder after
the Closing Date and all of Seller’s other rights and claims thereunder;
provided, however, that this assignment shall not include any Deleted Documents
as defined in the Loan Sale Agreement.



 
2.
This sale and assignment is made on an “AS-IS,” WHERE-IS” BASIS, “WITH ALL
FAULTS” AND WITHOUT REPRESENTATIONS, EXPRESS OR IMPLIED, OF ANY TYPE, KIND,
CHARACTER OR NATURE (INCLUDING, WITHOUT LIMITATION, MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE), EXCEPT THE LIMITED AND EXPRESS REPRESENTATIONS OF
SELLER SET FORTH IN ARTICLE 4 OF THE LOAN SALE AGREEMENT, AND WITHOUT RECOURSE
OF ANY NATURE TO SELLER.



 
3.
Without in any way limiting the generality of the foregoing, with respect to the
Assigned Rights and Obligations, the Collateral, the Loan Documents and the
Loan, Assignor hereby disclaims and disavows:



a.          any express or implied representation or warranty of
“Merchantability”;
 
 
 
B-1

--------------------------------------------------------------------------------

 

 
b.           any express or implied representation or warranty of “Fitness for a
Particular Purpose”;
 
c.
any express or implied representation or warranty regarding collectability of
the Loan;

 
d.
any express or implied representation or warranty regarding environmental
condition of Collateral;

 
e.
any express or implied representation or warranty regarding lien priority or
perfection status of any Collateral; and

 
f.
any express or implied representation or warranty regarding the validity or the
enforceability of any of the Loan Documents against any Obligor, any other Loan
obligor or any other person.



 
4.
Assignee hereby assumes any and all of the Assignor’s liabilities, duties and
obligations under the Assigned Rights and Obligations.



Dated this                        day of ____, ____




ASSIGNOR:
 
Bank of America, N.A. as successor by merger to LaSalle Bank National
Association as Trustee for the Registered Holders of GMAC Commercial Mortgage
Securities, Inc., Mortgage Pass-Through Certificates, Series 2003-C3
 
By:          CWCapital Asset Management LLC, a Massachusetts limited liability
company, solely in its capacity as Special Servicer
 
By:           _____________________
Name:      _____________________
Title:       _____________________
Date:       _____________________
 
ASSIGNEE:
 
Resource Real Estate Opportunity OP, LP,
a Delaware limited partnership
 
By:          Resource Real Estate Opportunity
REIT, Inc.,
its general partner
 
By:           _________________________
Name:      _________________________
Title:        _________________________
Date:        _________________________
 



 

 
 
B-2

--------------------------------------------------------------------------------

 
 
SCHEDULE 1


To ASSIGNMENT AND ASSUMPTION OF


ASSIGNED RIGHTS AND OBLIGATIONS


1.
Promissory Note in the original amount of $13,850,000.00 dated October 27, 2003,
executed by Westhollow Landmark LP (“Borrower”) for the benefit of Deutsche Banc
Mortgage Capital, L.L.C. (“Original Lender”)

2.
Deed of Trust and Security Agreement dated October 27, 2003 executed by Borrower
for the benefit of Original Lender

3.
Assignment of Leases and Rents dated October 27, 2003 executed by Borrower for
the benefit of Original Lender

4.
Environmental Indemnity Agreement dated October 27, 2003 executed by Borrower
for the benefit of Original Lender

5.
Guaranty and Indemnity dated October 27, 2003 executed by Yisroel Gluck for the
benefit of Original Lender

6.
Mortgagee Policy of Title Insurance Issued by Stewart Title Guaranty Company,
Policy, Policy Number M-5842-712435



 
 
B-3

--------------------------------------------------------------------------------

 

 
EXHIBIT C


FORM OF
ASSIGNMENT OF MORTGAGE, ASSIGNMENT OF RENTS AND FIXTURE FILING
and
ASSIGNMENT OF ASSIGNMENT OF LEASES AND RENTS


RECORDING REQUESTED BY AND
WHEN RECORDED, RETURN TO:
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Attn:                                                               






ASSIGNMENT OF MORTGAGE, ASSIGNMENT OF RENTS AND FIXTURE FILING
and
ASSIGNMENT OF ASSIGNMENT OF LEASES AND RENTS


For Value Received, the undersigned hereby grants, sells, assigns, transfers and
conveys to Resource Real Estate Opportunity OP, LP, a Delaware limited
partnership, all of the undersigned's right, title, and interest in, to and
arising out of the following instruments recorded in the office of the County
Recorder of ____, ____ described as follows:


1.          Document:                 ____________________________
 
Borrower Name:
____________________________, an ____________________________ limited
partnership formerly ____________________________.

 
Original Lender:
____________________________, an __________ corporation

 
Original Loan Amt:
____________________________

 
Date of Instrument:
____________________________

 
Date of Recording:
____________________________

 
Instr/Ref:
____________________________

 
 
2.          Document:                 ____________________________
 
Borrower Name:
____________________________, an ____________________________ limited
partnership formerly ____________________________.

 
Original Lender:
____________________________, an __________ corporation

 
Original Loan Amt:
____________________________

 
Date of Instrument:
____________________________

 
Date of Recording:
____________________________

 
Instr/Ref:
____________________________


Together with the money due and to become due thereon with interest and all
rights accrued or to accrue under said instruments.


 
 
C-1

--------------------------------------------------------------------------------

 



Dated as of ____ ____, ____.


ASSIGNOR:


Bank of America, N.A. as successor by merger to LaSalle Bank National
Association as Trustee for the Registered Holders of GMAC Commercial Mortgage
Securities, Inc., Mortgage Pass-Through Certificates, Series 2003-C3


 
By:
CWCapital Asset Management LLC, a Massachusetts limited liability company,
solely in its capacity as Special Servicer



By:           __________________________
 
Name:      __________________________
 
Title:        __________________________
 
Date:        __________________________




State of ___________________                     )
) To Wit:
County of _________________                     )


On this ____ day of ____, ____, before me, the undersigned Notary Public in and
for said County and State, personally appeared ___________________, the
______________ of CWCapital Asset Management LLC, solely in its capacity as
Special Servicer for Bank of America, N.A. as successor by merger to LaSalle
Bank National Association as Trustee for the Registered Holders of GMAC
Commercial Mortgage Securities, Inc., Mortgage Pass-Through Certificates, Series
2003-C3, to me personally known, who being by me duly sworn did say that he is
the _____________________ of CWCapital Asset Management LLC and that said
Assignment was signed on behalf of said CWCapital Asset Management LLC, solely
in its capacity as Special Servicer, by proper authority, and acknowledged said
Assignment to be the free act and deed of said CWCapital Asset Management LLC,
solely in its capacity as Special Servicer.


WITNESS my hand and notarial seal, subscribed and affixed to in said County and
State, the day and year in this certificate above written.


________________________________
Notary Public


My Commission Expires:_____________________
            (Affix Notarial Seal)
 
 
 
C-2

--------------------------------------------------------------------------------

 


 
EXHIBIT D


MASTER SERVICER STATEMENT


D-1
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
